DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 3, filed December 7, 2021, with respect to the title have been fully considered and are persuasive.  The objection of September 16, 2021 has been withdrawn. 
Applicant’s arguments, see pages 3-4, filed December 7, 2021, with respect to claim 1 have been fully considered and are persuasive.  The Double Patenting rejection of September 16, 2021 has been withdrawn.  How upon further consideration Harari (US 2017/0148517) in view of Hwang (US 2011/0298013) reads on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 2017/0148517) in view of Hwang (US 2011/0298013).	Claim 1, Harari discloses (Figs. 1c, 5, and 6a-6b) a 3D flash memory, comprising: 150, word lines, Para [0015]) comprising a plurality of gate layers (150);	a annular channel pillar (656, transistor channel, Para [0038]) disposed penetrating through the gate stack structure (656 would penetrates 150 of Fig. 1c) ; 	a first source/drain pillar (654, local drain region, Para [0058]) and a second source/drain pillar (655, local source pillar, Para [0058]),  located within the channel pillar (654/655 located within 656) and penetrating through the gate stack structure (654/655 would penetrate 150 of Fig. 1c), wherein the first source/drain pillar and the second source/drain pillar (654 and 655 separated from each other by 640) are separated from each other and are each connected to the channel pillar (654 and 655 connected to 656).	Harari does not explicitly disclose a gate stack structure disposed on a dielectric base, and comprising a plurality of gate layers electrically insulated from each other; a charge storage structure disposed between each of the plurality of gate layers and the channel pillar.	However, Hwang discloses (Fig. 9F) a gate stack structure (250, gate electrodes, Para [0097]) disposed on (250 is on 271) a dielectric base (271, first insulating layer, Para [0155]), and comprising a plurality of gate layers electrically insulated from each other (250s are insulated from each other by insulating layers 270, Para [0162]); 	a charge storage structure (240, gate dielectric includes charge storage layer, Para [0157]) disposed between (240 is between 250s and 225) each of the plurality of gate layers (250s) and a channel pillar (225, semiconductor layers, Para [0157]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the memory of Harari to have the structures of Hwang as it may help reduce parasitic capacitance (Hwang, Para [0006]).	Claim 2, Harari in view of Hwang discloses the 3D flash memory according to claim 1.	Harari discloses (Figs. 1c, 5, and 6a-6b) wherein an insulating pillar (640, isolation region, Para 640 is between 654 and 655).	Claim 5, Harari in view of Hwang discloses the 3D flash memory according to claim 1.	Harari discloses (Figs. 1c, 5, and 6a-6b) further comprising a first buried pillar and a second buried pillar that are disposed in the dielectric base, wherein the first buried pillar is connected to the first source/drain pillar, and the second buried pillar is connected to the second source/drain pillar (654 and 655 would have buried contacts connected to them, shown as 556 in Fig. 5, Para [0056] – [0058]).
Claim 7, Harari in view of Hwang discloses the 3D flash memory according to claim 1.	Hwang discloses (Fig. 9F) wherein the charge storage structure covers an outer surface of the channel pillar (240 covers outer surface of 225).
Claim 8, Harari in view of Hwang discloses the 3D flash memory according to claim 1.	Hwang discloses (Fig. 9F) wherein the channel pillar is continuous in a direction in which the channel pillar extends (225 is continuous in vertical direction in which it extends).	Claim 11, Harari in view of Hwang discloses the 3D flash memory according to claim 1.	Harari discloses (Figs. 1c, 5, and 6a-6b) further comprising a first transistor (684, TFT, Para [0058]) and a second transistor (685, TFT, Para [0058]), wherein the first transistor is electrically connected to the first source/drain pillar, and the second transistor is electrically connected to the second source/drain pillar (both 684 and 685 are connected to 654 and 655).	Claim 13, Harari in view of Hwang discloses the 3D flash memory according to claim 1.	Harari discloses (Figs. 1c, 5, and 6a-6b) wherein charges are locally trapped in the charge storage structure adjacent to the first source/drain pillar and/or the second source/drain pillar (634 of Harari is the charge-trapping layer which is adjacent to 654 and 655 and corresponds to 240 of Hwang, Para [0058]).	
Allowable Subject Matter
Claims 3, 6, 9-10, 12, 14, 16- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819